Exhibit 10.1

 

 

AMENDMENT NO. 1 dated as of November 10, 2005 (this “Amendment”), to the Amended
and Restated Credit Agreement dated as of April 1, 2004 (the “Credit
Agreement”), among TRANSDIGM INC., a Delaware corporation (the “Borrower”),
TRANSDIGM HOLDING COMPANY, a Delaware corporation (“Holdings”), the Lenders (as
defined in Article I of the Credit Agreement), and CREDIT SUISSE (formerly known
as Credit Suisse First Boston), as administrative agent (in such capacity, the
“Administrative Agent”) and as collateral agent (in such capacity, the
“Collateral Agent”) for the Lenders.

 


A.                                   PURSUANT TO THE CREDIT AGREEMENT, THE
LENDERS AND THE ISSUING BANK HAVE EXTENDED, AND HAVE AGREED TO EXTEND, CREDIT TO
THE BORROWER.


 


B.                                     THE BORROWER HAS REQUESTED THAT THE
CREDIT AGREEMENT BE AMENDED AS SET FORTH HEREIN.


 


C.                                     CAPITALIZED TERMS USED BUT NOT DEFINED
HEREIN SHALL HAVE THE MEANINGS ASSIGNED TO THEM IN THE CREDIT AGREEMENT.


 

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

 


SECTION 1.  AMENDMENTS. (A)  SECTION 1.01 OF THE CREDIT AGREEMENT IS HEREBY
AMENDED BY INSERTING THE FOLLOWING IN THE APPROPRIATE ALPHABETICAL ORDER
THEREIN:


 

“Bonus and Dividend Payments” shall mean payments in cash, on or prior to
May 10, 2006, in an aggregate amount not to exceed $130,000,000 by Holdings
and/or the Borrower of (a) dividends, (b) payments (whether characterized as
compensation, bonuses or otherwise) to holders of options to purchase equity of
Parent in the amount of the dividends that such holders would have received in
respect of such equity had their options been exercised, (c)  payments to
terminate deferred compensation arrangements and (d) one-time special bonus
payments not in excess of $7,500,000 in cash in lieu of the establishment of
deferred compensation arrangements.

 

“Cumulative Excess Cash Flow “ shall mean, at any time, the sum of the Excess
Cash Flow (but not less than zero in any period) for each fiscal year,
commencing with the fiscal year commencing on October 1, 2005, and ending on the
Borrower’s most recently ended fiscal year, less the amount thereof used at or
prior to such time to make Restricted Payments.

 

“Other Subordinated Debt “ shall mean unsecured Indebtedness of Holdings or the
Borrower (which may be Guaranteed by an Loan Party on a subordinated basis) that
satisfies the conditions set forth in the proviso to Section 6.01(i).

 

“Parent” shall mean TD Holding Corporation, a Delaware corporation.

 

“Parent Indebtedness” shall mean Indebtedness of Parent, in an aggregate
principal amount not to exceed $200,000,000, which Indebtedness (a) matures
after the Term Loan Maturity Date, (b) shall not require any scheduled payment
of

 

--------------------------------------------------------------------------------


 

principal prior to its maturity, (c) shall not require Parent to maintain any
specified financial condition or performance and (d) shall not be Guaranteed by
any Loan Party.

 


(B)         THE DEFINITION OF THE TERM “CONSOLIDATED EBITDA” SET FORTH IN
SECTION 1.01 OF THE CREDIT AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 

(I)             BY DELETING CLAUSE (A)(II) THEREOF AND SUBSTITUTING THEREFOR THE
WORDS “(II) CONSOLIDATED PROVISIONS FOR TAXES BASED ON INCOME, PROFITS OR
CAPITAL AND COMMERCIAL ACTIVITY (OR SIMILAR TAXES) FOR SUCH PERIOD”; AND

 

(II)          BY (A) DELETING THE WORD “AND” AT THE END OF CLAUSE (A)(XII)
THEREOF AND SUBSTITUTING THEREFOR A COMMA AND (B) INSERTING AT THE END OF CLAUSE
(A)(XIII) THEREOF THE WORDS “, (XIV) BONUS AND DIVIDEND PAYMENTS MADE DURING
SUCH PERIOD AND (XV) EARNOUT PAYMENTS AND DEFERRED PURCHASE PRICE PAYMENTS MADE
IN CONNECTION WITH A PERMITTED ACQUISITION”.

 


(C)          THE DEFINITION OF THE TERM “EXCESS CASH FLOW” SET FORTH IN
SECTION 1.01 OF THE CREDIT AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 

(I)             BY DELETING THE WORD “AND” AT THE END OF CLAUSE (B)(IV) THEREOF
AND SUBSTITUTING THEREFORE A COMMA; AND

 

(II)          BY INSERTING AT THE END OF CLAUSE (B)(V) THEREOF THE WORDS “,
(VI) BONUS AND DIVIDEND PAYMENTS MADE IN CASH DURING SUCH FISCAL YEAR TO THE
EXTENT ADDED BACK TO CONSOLIDATED EBITDA (PURSUANT TO CLAUSE (A)(XIV) OF THE
DEFINITION OF SUCH TERM) AND (VII) EARNOUT PAYMENTS AND DEFERRED PURCHASE PRICE
PAYMENTS MADE IN CASH DURING SUCH FISCAL YEAR TO THE EXTENT ADDED BACK TO
CONSOLIDATED EBITDA (PURSUANT TO CLAUSE (A)(XV) OF THE DEFINITION OF SUCH
TERM)”.

 


(D)         THE DEFINITION OF THE TERM “PUBLIC EQUITY OFFERING” SET FORTH IN
SECTION 1.01 OF THE CREDIT AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 

(I)             BY INSERTING THEREIN THE WORDS “OR PARENT” AFTER THE WORDS “AND
BY, HOLDINGS”; AND

 

(II)          BY DELETING THEREFROM THE WORDS “, WHICH YIELDS NOT LESS THAN
$75,000,000 IS NET CASH PROCEEDS TO HOLDINGS”.

 


(E)          THE DEFINITION OF THE TERM “RESTRICTED PAYMENT” SET FORTH IN
SECTION 1.01 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY INSERTING IMMEDIATELY
AFTER THE WORDS “WHETHER IN CASH, SECURITIES OR OTHER PROPERTY” IN THE FIRST
PLACE THEY APPEAR THEREIN THE WORDS “, INCLUDING BONUS AND DIVIDEND PAYMENTS”.


 


(F)            SECTION 2.13(C) (EQUITY SWEEP) OF THE CREDIT AGREEMENT IS HEREBY
DELETED AND THE WORDS “[INTENTIONALLY OMITTED]” SUBSTITUTED THEREFOR.


 


(G)         SECTION 6.01(G) (SUBORDINATED NOTES) OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY DELETING THE PROVISO THERETO AND SUBSTITUTING THEREFOR THE
WORDS “; PROVIDED, HOWEVER, THAT UP TO $250,000,000 AGGREGATE PRINCIPAL AMOUNT
OF OTHER SUBORDINATED DEBT MAY BE INCURRED

 

2

--------------------------------------------------------------------------------


 


PURSUANT TO THIS PARAGRAPH (G) SO LONG AS THE BORROWER COMPLIES WITH THE
PROVISIONS OF SECTION 2.13(E);”


 


(H)         SECTION 6.01(I) (OTHER SUBORDINATED DEBT) OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY DELETING THEREFROM THE WORDS “IN AN AGGREGATE PRINCIPAL
AMOUNT, WHEN COMBINED WITH THE AGGREGATE PRINCIPAL AMOUNT OF ALL INDEBTEDNESS
INCURRED PURSUANT TO THE PROVISO TO SECTION 6.01(G) (TO THE EXTENT THE PROCEEDS
THEREOF ARE NOT REQUIRED TO BE APPLIED TO THE PREPAYMENT OF OUTSTANDING TERM
LOANS PURSUANT TO SECTION 2.13(E)) AND SECTION 6.01(H), NOT IN EXCESS OF
$250,000,000 AT ANY TIME OUTSTANDING”.


 


(I)             SECTION 6.04(G) (PERMITTED ACQUISITIONS) OF THE CREDIT AGREEMENT
IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“(g) the Borrower or any Subsidiary may acquire all or substantially all the
assets of a person or line of business of such person, or not less than 100% of
the Equity Interests (except for directors’ qualifying shares) of a person
(referred to herein as the “Acquired Entity”); provided that (i) such
acquisition was not preceded by an unsolicited tender offer for such Equity
Interests by, or proxy contest initiated by, Holdings, the Borrower or any
Subsidiary; (ii) the Acquired Entity shall be a going concern and after giving
effect to the acquisition the Borrower shall be in compliance with Section 6.08;
(iii) at the time of such transaction (A) both before and after giving effect
thereto, no Event of Default or Default shall have occurred and be continuing;
(B) the Borrower would be in Pro Forma Compliance; and (C) after giving effect
to such acquisition, there must be at least $10,000,000 of unused and available
Revolving Credit Commitments; and (iv) the Borrower shall comply, and shall
cause the Acquired Entity to comply, with the applicable provisions of
Section 5.09 and the Security Documents (any acquisition of an Acquired Entity
meeting all the criteria of this Section 6.04(g) being referred to herein as a
“Permitted Acquisition”);

 


(J)             SECTION 6.06(A)(IV) (RESTRICTED PAYMENTS) OF THE CREDIT
AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 


“(IV) ON AND AFTER THE DATE OF DELIVERY OF THE FINANCIAL STATEMENTS FOR THE
FISCAL YEAR ENDING ON SEPTEMBER 30, 2005, HOLDINGS AND THE BORROWER MAY MAKE
RESTRICTED PAYMENTS IN AN AMOUNT NOT TO EXCEED THE THEN-AVAILABLE CUMULATIVE
EXCESS CASH FLOW, SO LONG AS (X) NO DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING OR WOULD RESULT THEREFROM, (Y) PRIOR TO OR CONTEMPORANEOUSLY WITH
SUCH RESTRICTED PAYMENT, THE BORROWER SHALL HAVE MADE ANY MANDATORY PREPAYMENT
REQUIRED BY SECTION 2.13(D), AND (Z) AT THE TIME OF SUCH RESTRICTED PAYMENT, THE
LEVERAGE RATIO IS LESS THAN 4.00 TO 1.00;”


 


(K)          SECTION 6.06(A) (RESTRICTED PAYMENTS) OF THE CREDIT AGREEMENT IS
HEREBY FURTHER AMENDED BY (I) REDESIGNATING CLAUSE (V) THEREOF AS
CLAUSE (VI) (AND CHANGING THE REFERENCE TO CLAUSE (V) WITHIN SUCH CLAUSE TO BE A
REFERENCE TO CLAUSE (VI)) AND (II) ADDING THE FOLLOWING THERETO AS A NEW
CLAUSE (V):


 

“(v) so long as no Default shall have occurred and be continuing or would result
therefrom, Holdings may make (and the Borrower may make distributions to enable
Holdings to make) (A) Bonus and Dividend Payments, and (B) any

 

3

--------------------------------------------------------------------------------


 

dividend the proceeds of which are used, directly or indirectly, to pay interest
in respect of the Parent Indebtedness;”

 


(L)             SECTION 6.10(B) (CAPITAL EXPENDITURES CARRYFORWARD) OF THE
CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS
FOLLOWS:


 

“(b) The amount of permitted Capital Expenditures set forth in
paragraph (a) above (as adjusted in accordance with the terms thereof) in
respect of any fiscal year commencing with the fiscal year ending on
September 30, 2004, may be carried forward and used in either of the two
succeeding fiscal years.  For purposes of this paragraph, the amount of Capital
Expenditures made in any fiscal year shall be allocated first, to the amount
carried forward to such fiscal year from the second preceding fiscal year,
second, to the amount carried forward to such fiscal year from the immediately
preceding fiscal year, and third, to the scheduled amount permitted under
paragraph (a) above for such fiscal year.”

 


(M)       SECTION 6.11 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING THE
TABLE SET FORTH THEREIN AND SUBSTITUTING THEREFOR THE FOLLOWING TABLE:

 

Period

 

Ratio

 

Closing Date through June 30, 2004

 

2.00 to 1.00

 

July 1, 2004 through September 30, 2004

 

2.15 to 1.00

 

October 1, 2004 through March 31, 2005

 

2.35 to 1.00

 

April 1, 2005 through June 30, 2006

 

2.45 to 1.00

 

July 1, 2006 through March 31, 2007

 

2.55 to 1.00

 

April 1, 2007 through March 31, 2008

 

2.75 to 1.00

 

Thereafter

 

3.00 to 1.00

 

 


(N)         SECTION 6.13 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING
THE TABLE SET FORTH THEREIN AND SUBSTITUTING THEREFOR THE FOLLOWING TABLE:

 

Period

 

Ratio

 

Closing Date through June 30, 2004

 

6.40 to 1.00

 

July 1, 2004 through September 30, 2004

 

5.75 to 1.00

 

October 1, 2004 through December 31, 2004

 

5.50 to 1.00

 

January 1, 2005 through March 31, 2005

 

5.40 to 1.00

 

April 1, 2005 through June 30, 2005

 

5.30 to 1.00

 

July 1, 2005 through December 31, 2006

 

5.00 to 1.00

 

January 1, 2007 through March 31, 2007

 

4.75 to 1.00

 

April 1, 2007 through March 31, 2008

 

4.25 to 1.00

 

April 1, 2008 through June 30, 2009

 

4.00 to 1.00

 

July 1, 2009 through June 30, 2010

 

3.75 to 1.00

 

Thereafter

 

3.50 to 1.00

 

 

4

--------------------------------------------------------------------------------


 


SECTION 2.  REPRESENTATIONS AND WARRANTIES.  TO INDUCE THE OTHER PARTIES HERETO
TO ENTER INTO THIS AMENDMENT, HOLDINGS AND THE BORROWER REPRESENT AND WARRANT TO
EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE
COLLATERAL AGENT THAT, AFTER GIVING EFFECT TO THIS AMENDMENT, (A) THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE III OF THE CREDIT AGREEMENT
ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE HEREOF,
EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO AN
EARLIER DATE; AND (B) NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING.


 


SECTION 3.  AMENDMENT FEE.  THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF EACH LENDER THAT EXECUTES AND DELIVERS A COPY OF THIS
AMENDMENT TO THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) AT OR PRIOR TO 12:00 NOON
(NEW YORK CITY TIME) ON NOVEMBER 10, 2005 (THE “SIGNING DATE”), AN AMENDMENT FEE
(THE “AMENDMENT FEE”) IN AN AMOUNT EQUAL TO 0.1% OF THE SUM OF SUCH LENDER’S
REVOLVING CREDIT COMMITMENT (WHETHER USED OR UNUSED) AND THE PRINCIPAL AMOUNT OF
SUCH LENDER’S OUTSTANDING TERM LOANS, IN EACH CASE AS OF THE SIGNING DATE.  THE
AMENDMENT FEE SHALL BE PAYABLE IN IMMEDIATELY AVAILABLE FUNDS ON THE AMENDMENT
EFFECTIVE DATE (AS DEFINED BELOW).


 


SECTION 4.  EFFECTIVENESS.  THIS AMENDMENT SHALL BECOME EFFECTIVE AS OF THE DATE
SET FORTH ABOVE ON THE DATE (THE “AMENDMENT EFFECTIVE DATE”) ON WHICH THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COUNTERPARTS OF THIS AMENDMENT THAT,
WHEN TAKEN TOGETHER, BEAR THE SIGNATURES OF THE BORROWER, HOLDINGS AND THE
REQUIRED LENDERS; PROVIDED, HOWEVER, THAT IF THIS AMENDMENT IS NOT APPROVED BY
EACH OF THE REVOLVING CREDIT LENDERS, THEN THE AMENDMENT EFFECTED BY
SECTION 1(B) HEREOF SHALL NOT BE EFFECTIVE SOLELY FOR PURPOSES OF DETERMINING
THE LEVERAGE RATIO AS SUCH TERM IS USED IN THE DEFINITION OF THE TERM
“APPLICABLE PERCENTAGE”.


 


SECTION 5.  EFFECT OF AMENDMENT.  EXCEPT AS EXPRESSLY SET FORTH HEREIN, THIS
AMENDMENT SHALL NOT BY IMPLICATION OR OTHERWISE LIMIT, IMPAIR, CONSTITUTE A
WAIVER OF, OR OTHERWISE AFFECT THE RIGHTS AND REMEDIES OF THE LENDERS, THE
ISSUING BANK, THE COLLATERAL AGENT OR THE ADMINISTRATIVE AGENT UNDER THE CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND SHALL NOT ALTER, MODIFY, AMEND OR IN
ANY WAY AFFECT ANY OF THE TERMS, CONDITIONS, OBLIGATIONS, COVENANTS OR
AGREEMENTS CONTAINED IN THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT, ALL OF
WHICH ARE RATIFIED AND AFFIRMED IN ALL RESPECTS AND SHALL CONTINUE IN FULL FORCE
AND EFFECT.  NOTHING HEREIN SHALL BE DEEMED TO ENTITLE ANY LOAN PARTY TO A
CONSENT TO, OR A WAIVER, AMENDMENT, MODIFICATION OR OTHER CHANGE OF, ANY OF THE
TERMS, CONDITIONS, OBLIGATIONS, COVENANTS OR AGREEMENTS CONTAINED IN THE CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN SIMILAR OR DIFFERENT CIRCUMSTANCES. 
THIS AMENDMENT SHALL APPLY AND BE EFFECTIVE ONLY WITH RESPECT TO THE PROVISIONS
OF THE CREDIT AGREEMENT SPECIFICALLY REFERRED TO HEREIN.  AFTER THE DATE HEREOF,
ANY REFERENCE TO THE CREDIT AGREEMENT SHALL MEAN THE CREDIT AGREEMENT AS
MODIFIED HEREBY.  THIS AMENDMENT SHALL CONSTITUTE A “LOAN DOCUMENT” FOR ALL
PURPOSES OF THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 


SECTION 6.  COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF
WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED AN ORIGINAL, BUT ALL SUCH
COUNTERPARTS TOGETHER SHALL

 

5

--------------------------------------------------------------------------------


 


CONSTITUTE BUT ONE AND THE SAME CONTRACT.  DELIVERY OF AN EXECUTED COUNTERPART
OF A SIGNATURE PAGE OF THIS AMENDMENT BY FACSIMILE TRANSMISSION SHALL BE AS
EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART HEREOF.


 


SECTION 7.  APPLICABLE LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


 


SECTION 8.  CONFIDENTIALITY.  THE ADMINISTRATIVE AGENT AND THE LENDERS
ACKNOWLEDGE AND AGREE THAT ANY INFORMATION RECEIVED FROM HOLDINGS AND/OR THE
BORROWER IN CONNECTION WITH THIS AMENDMENT SHALL BE GOVERNED BY SECTION 9.16 OF
THE CREDIT AGREEMENT.


 


SECTION 9.  HEADINGS.  THE HEADINGS OF THIS AMENDMENT ARE FOR PURPOSES OF
REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.


 

[Remainder of this page intentionally left blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the date and year first
above written.

 

 

 

TRANSDIGM INC.,

 

 

 

by

/s/ GREGORY RUFUS

 

 

  Name: Gregory Rufus

 

 

  Title: Executive VP and CFO

 

 

 

TRANSDIGM HOLDING COMPANY,

 

 

 

By

/s/ GREGORY RUFUS

 

 

  Name: Gregory Rufus

 

 

  Title: VP and CFO

 

 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH (formerly known as Credit Suisse First
Boston, acting through its Cayman Islands Branch), individually and as
Administrative Agent, Collateral Agent and Issuing Bank,

 

 

 

by

/s/ Dana Klein

 

 

  Name: Dana Klein

 

 

  Title: Managing Director

 

 

 

 

by

/s/ James Moran

 

 

  Name: James Moran

 

 

  Title: Managing Director

 

7

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO AMENDMENT NO. 1 DATED AS OF NOVEMBER 10, 2005, TO THE
TRANSDIGM INC. AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF APRIL 1, 2004.

 

 

 

Name of Lender: Trimaran CLO IV Ltd.

 

 

 

By: Trimaran Advisors, L.L.C.

 

 

 

 

by

/s/ David M. Millison

 

 

 

 

Name: David M. Millison

 

 

 

Title: Managing Director

 

 

 

 

 

Name of Lender: General Electric Capital Corporation

 

 

 

 

by

/s/ Marie G. Mollo

 

 

 

 

Name: Marie G. Mollo

 

 

 

Title: Duly Authorized Signatory

 

 

 

 

 

Name of Lender: Oak Hill Credit Partners I, Limited

 

 

 

 

 

By: Oak Hill CLO Management I, LLC, as Investment Manager

 

 

 

 

 

 

by

/s/ Scott D. Krase

 

 

 

 

Name: Scott D. Krase

 

 

 

Title: Authorized Signatory

 

 

 

 

 

Name of Lender: Oak Hill Credit Partners II, Limited

 

 

 

 

 

By: Oak Hill CLO Management II, LLC, as Investment Manager

 

 

 

 

 

 

by

/s/ Scott D. Krase

 

 

 

 

Name: Scott D. Krase

 

 

 

Title: Authorized Signatory

 

8

--------------------------------------------------------------------------------


 

 

Name of Lender: Oak Hill Credit Partners III, Limited

 

 

 

 

 

By: Oak Hill CLO Management III, LLC, as Investment Manager

 

 

 

 

 

 

by

/s/ Scott D. Krase

 

 

 

 

Name: Scott D. Krase

 

 

 

Title: Authorized Signatory

 

 

 

 

 

Name of Lender: Allstate Life Insurance Company

 

 

 

 

 

 

by

/s/ Chris Goergen

 

 

 

 

Name: Chris Goergen

 

 

 

Title: Authorized Signatory

 

 

 

 

 

 

by

/s/ Breege A. Farrell

 

 

 

 

Name: Breege A. Farrell

 

 

 

Title: Authorized Signatory

 

 

 

 

 

Name of Lender: AIMCO CLO, Series 2005-A

 

 

 

 

 

 

by

/s/ Chris Goergen

 

 

 

 

Name: Chris Goergen

 

 

 

Title: Authorized Signatory

 

 

 

 

 

 

by

/s/ Breege A. Farrell

 

 

 

 

Name: Breege A. Farrell

 

 

 

Title: Authorized Signatory

 

 

 

 

 

Name of Lender: Stone Tower Credit Funding I Ltd.

 

 

 

 

 

By: Stone Tower Debt Advisors, as its Collateral Manager

 

 

 

 

 

 

by

/s/ Michael W. Delpercio

 

 

 

 

Name: Michael W. Delpercio

 

 

 

Title: Authorized Signatory

 

 

 

 

 

Name of Lender: Stone Tower CLO IV Ltd.

 

 

 

 

 

By: Stone Tower Debt Advisors LLC, as its Collateral Manager

 

 

 

 

 

 

by

/s/ Michael W. Delpercio

 

 

 

 

Name: Michael W. Delpercio

 

 

 

Title: Authorized Signatory

 

2

--------------------------------------------------------------------------------


 

 

Name of Lender: Stone Tower CLO II Ltd.

 

 

 

 

 

By: Stone Tower Debt Advisors LLC, as its Collateral Manager

 

 

 

 

 

 

by

/s/ Michael W. Delpercio

 

 

 

 

Name: Michael W. Delpercio

 

 

 

Title: Authorized Signatory

 

 

 

 

 

Name of Lender: Fidelity Advisor Series II: Fidelity Advisor Floating Rate High
Income Fund

 

 

 

 

 

 

by

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Name of Lender: Ballyrock CLO II Limited, By: Ballyrock Investment Advisors LLC,
as Collateral Manager

 

 

 

 

 

 

by

/s/ Lisa Rymut

 

 

 

 

Name: Lisa Rymut

 

 

 

Title: Assistant Treasurer

 

 

 

 

 

Name of Lender: Ballyrock CDO I Limited, By: Ballyrock Investment Advisors LLC,
as Collateral Manager

 

 

 

 

 

 

by

/s/ Lisa Rymut

 

 

 

 

Name: Lisa Rymut

 

 

 

Title: Assistant Treasurer

 

3

--------------------------------------------------------------------------------


 

 

Name of Lender: Denali Capital LLC, managing member of DC Funding Partners LLC,
portfolio manager for Denali Capital CLO III, LTD., or an affiliate

 

 

 

 

 

 

by

/s/ John P. Thacker

 

 

 

 

Name: John P. Thacker

 

 

 

Title: Chief Credit Officer

 

 

 

 

 

Name of Lender: Avalon Capital LTD. 3

 

 

 

 

 

By: INVESCO Senior Secured Management, Inc., as Asset Manager

 

 

 

 

 

 

by

/s/ Thomas H.B. Ewald

 

 

 

 

Name: Thomas H.B. Ewald

 

 

 

Title: Authorized Signatory

 

 

 

 

 

Name of Lender: Bank of America, N.A.

 

 

 

 

 

 

by

/s/ David H. Stricket

 

 

 

 

Name: David H. Stricket

 

 

 

Title: SVP

 

 

 

 

 

Name of Lender: Landmark III CDO Limited

 

 

 

 

 

By: Aladdin Capital Management LLC, as Manager

 

 

 

 

 

 

by

/s/ Angela Bozorgmir

 

 

 

 

Name: Angela Bozorgmir

 

 

 

Title: Director

 

 

 

 

 

Name of Lender: National City Bank

 

 

 

 

 

 

by

/s/ Daniel R. Raynor

 

 

 

 

Name: Daniel R. Raynor

 

 

 

Title: Vice President

 

4

--------------------------------------------------------------------------------


 

 

Name of Lender: Nomura Bond and Loan Fund

 

 

 

 

 

By: Mitsubishi UFJ Trust & Banking Corporation as Trustee

 

By: Nomura Corporate Research & Asset Management, Inc.

 

Attorney in Fact

 

 

 

 

 

 

by

/s/ Elizabeth MacLean

 

 

 

 

Name: Elizabeth MacLean

 

 

 

Title: Director

 

 

 

 

 

Name of Lender: Clydesdale CLO 2003 Ltd.

 

 

 

 

 

By: Nomura Corporate Research and Asset Management, Inc., as Collateral Manager

 

 

 

 

 

 

by

/s/ Elizabeth MacLean

 

 

 

 

Name: Elizabeth MacLean

 

 

 

Title: Director

 

 

 

 

 

Name of Lender: Eaton Vance Floating-Rate Income Trust

 

 

 

 

 

By: Eaton Vance Management as Investment Advisor

 

 

 

 

 

 

by

/s/ Michael B. Botthof

 

 

 

 

Name: Michael B. Botthof

 

 

 

Title: Vice President

 

 

 

 

 

Name of Lender: Eaton Vance Senior Income Trust

 

 

 

 

 

By: Eaton Vance Management as Investment Advisor

 

 

 

 

 

 

by

/s/ Michael B. Botthof

 

 

 

 

Name: Michael B. Botthof

 

 

 

Title: Vice President

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

 

Name of Lender: Eaton Vance Institutional Senior Loan Fund

 

 

 

 

 

By: Eaton Vance Management as Investment Advisor

 

 

 

 

 

 

by

/s/ Michael B. Botthof

 

 

 

 

Name: Michael B. Botthof

 

 

 

Title: Vice President

 

 

 

 

 

Name of Lender: Eaton Vance CDO III, LTD.

 

 

 

 

 

By: Eaton Vance Management as Investment Advisor

 

 

 

 

 

 

by

/s/ Michael B. Botthof

 

 

 

 

Name: Michael B. Botthof

 

 

 

Title: Vice President

 

 

 

 

 

Name of Lender: Constantinus Eaton Vance CDO V, Ltd.

 

 

 

 

 

By: Eaton Vance Management as Investment Advisor

 

 

 

 

 

 

by

/s/ Michael B. Botthof

 

 

 

 

Name: Michael B. Botthof

 

 

 

Title: Vice President

 

 

 

 

 

Name of Lender: Eaton Vance CDO VI, LTD.

 

 

 

 

 

By: Eaton Vance Management as Investment Advisor

 

 

 

 

 

 

by

/s/ Michael B. Botthof

 

 

 

 

Name: Michael B. Botthof

 

 

 

Title: Vice President

 

 

 

 

 

Name of Lender: Grayson & Co.

 

 

 

 

 

By: Boston Management and Research, as Investment Advisor

 

 

 

 

 

 

by

/s/ Michael B. Botthof

 

 

 

 

Name: Michael B. Botthof

 

 

 

Title: Vice President

 

6

--------------------------------------------------------------------------------


 

 

Name of Lender: The Norinchukin Bank, New York Branch, through State Street Bank
and Trust Company, N.A. as Fiduciary Custodian

 

 

 

 

 

By: Eaton Vance Management, Attorney in Fact

 

 

 

 

 

 

by

/s/ Michael B. Botthof

 

 

 

 

Name: Michael B. Botthof

 

 

 

Title: Vice President

 

 

 

 

 

Name of Lender: Big Sky III Senior Loan Trust

 

 

 

 

 

By: Eaton Vance Management as Investment Advisor

 

 

 

 

 

 

by

/s/ Michael B. Botthof

 

 

 

 

 Name: Michael B. Botthof

 

 

 

Title: Vice President

 

 

 

 

 

Name of Lender: Eaton Vance VT Floating Rate Income Fund

 

 

 

 

 

By: Eaton Vance Management as Investment Advisor

 

 

 

 

 

 

by

/s/ Michael B. Botthof

 

 

 

 

Name: Michael B. Botthof

 

 

 

Title: Vice President

 

 

 

 

 

Name of Lender: Eaton Vance Limited Duration Income Fund

 

 

 

 

 

By: Eaton Vance Management as Investment Advisor

 

 

 

 

 

 

by

/s/ Michael B. Botthof

 

 

 

 

Name: Michael B. Botthof

 

 

 

Title: Vice President

 

7

--------------------------------------------------------------------------------


 

 

Name of Lender: Tolli & Co.

 

 

 

 

 

By: Eaton Vance Management as Investment Advisor

 

 

 

 

 

 

by

/s/ Michael B. Botthof

 

 

 

 

Name: Michael B. Botthof

 

 

 

Title: Vice President

 

 

 

 

 

Name of Lender: Eaton Vance Senior Floating-Rate Trust

 

 

 

 

 

By: Eaton Vance Management as Investment Advisor

 

 

 

 

 

 

by

/s/ Michael B. Botthof

 

 

 

 

 Name: Michael B. Botthof

 

 

 

Title: Vice President

 

 

 

 

 

Name of Lender: Eaton Vance Variable Leverage Fund Ltd.

 

 

 

 

 

By: Eaton Vance Management as Investment Advisor

 

 

 

 

 

 

by

/s/ Michael B. Botthof

 

 

 

 

Name: Michael B. Botthof

 

 

 

Title: Vice President

 

 

 

 

 

Name of Lender: Senior Debt Portfolio

 

 

 

 

 

By: Boston Management and Research, as Investment Advisor

 

 

 

 

 

 

by

/s/ Michael B. Botthof

 

 

 

 

Name: Michael B. Botthof

 

 

 

Title: Vice President

 

8

--------------------------------------------------------------------------------


 

 

Name of Lender: Black Diamond CLO 2005-1 LTD.

 

 

 

 

 

By: Black Diamond Capital Management, L.L.C., as its Collateral Manager

 

 

 

 

 

 

by

/s/ James J. Zenni, Jr.

 

 

 

 

Name: James J. Zenni, Jr.

 

 

 

Title: President & Managing Partner, Black Diamond Capital Management, L.L.C.

 

 

 

 

 

 

 

 

 

Name of Lender: Eagle Creek CLO, Ltd.

 

 

 

 

 

 

by

/s/ Thomas N. Davis

 

 

 

 

Name: Thomas N. Davis

 

 

 

Title: AVP

 

 

 

 

 

Name of Lender: ARES III CLO Ltd.

 

 

 

 

 

By: ARES CLO Management LLC, Investment Manager

 

 

 

 

 

 

by

/s/ Americo Cascella

 

 

 

 

Name: Americo Cascella

 

 

 

Title: Vice President

 

 

 

 

 

Name of Lender: Ares IV CLO Ltd.

 

 

 

 

 

By: Ares CLO Management IV, L.P., Investment Manager

 

 

 

 

 

By: Ares CLO GP IV, LLC, its Managing Member

 

 

 

 

 

 

by

/s/ Americo Cascella

 

 

 

 

Name: Americo Cascella

 

 

 

Title: Vice President

 

 

 

 

 

Name of Lender: Ares VII CLO Ltd.

 

 

 

 

 

By: Ares CLO Management VII, L.P., Investment Manager

 

 

 

 

 

By: Ares CLO GP VII, LLC, its General Partner

 

 

 

 

 

 

by

/s/ Americo Cascella

 

 

 

 

Name: Americo Cascella

 

 

 

Title: Vice President

 

9

--------------------------------------------------------------------------------


 

 

Name of Lender: Ares VIII CLO Ltd.

 

 

 

 

 

By: Ares CLO Management VIII, L.P., Investment Manager

 

 

 

 

 

By: Ares CLO GP VIII, LLC, its General Partner

 

 

 

 

 

 

by

/s/ Americo Cascella

 

 

 

 

Name: Americo Cascella

 

 

 

Title: Vice President

 

 

 

 

 

Name of Lender: Loan Funding III LLC

 

 

 

 

 

By: Pacific Investment Management Company LLC, as its Investment Advisor

 

 

 

 

 

 

by

/s/ Mohan V. Phansalkar

 

 

 

 

Name: Mohan V. Phansalkar

 

 

 

Title: Managing Director

 

 

 

 

 

Name of Lender: Sequils-Magnum, Ltd.

 

 

 

 

 

By: Pacific Investment Management Company LLC, as its Investment Advisor

 

 

 

 

 

 

by

/s/ Mohan V. Phansalkar

 

 

 

 

Name: Mohan V. Phansalkar

 

 

 

Title: Managing Director

 

10

--------------------------------------------------------------------------------


 

 

Name of Lender: Wrigley CDO, Ltd.

 

 

 

 

 

By: Pacific Investment Management Company LLC, as its Investment Advisor

 

 

 

 

 

 

by

/s/ Mohan V. Phansalkar

 

 

 

 

Name: Mohan V. Phansalkar

 

 

 

Title: Managing Director

 

 

 

 

 

Name of Lender: Credit Industriel et Commercial

 

 

 

 

 

 

by

/s/ Brian O’Leary

 

 

 

 

Name: Brian O’Leary

 

 

 

Title: Vice President

 

 

 

 

 

 

by

/s/ Sean Mounier

 

 

 

 

Name: Sean Mounier

 

 

 

Title: First Vice President

 

 

 

 

 

Name of Lender: Longhorn CDO III, Ltd.

 

 

 

 

 

By: Merrill Lynch Investment Managers, L.P., as Collateral Manager

 

 

 

 

 

 

by

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Name of Lender: Trumbull THC2 Loan Funding LLC, for itself or as agent for
Trumbull THC2 CFPI Loan Funding LLC

 

 

 

 

 

 

by

/s/ Mikus N. Kins

 

 

 

 

Name: Mikus N. Kins

 

 

 

Title: Attorney in Fact

 

11

--------------------------------------------------------------------------------


 

 

Name of Lender: Van Kampen Senior Income Trust

 

 

 

 

 

By: Van Kampen Asset Management

 

 

 

 

 

 

by

/s/ Christina Jamieson

 

 

 

 

Name: Christina Jamieson

 

 

 

Title: Executive Director

 

 

 

 

 

Name of Lender: Van Kampen Senior Loan Fund

 

 

 

 

 

By: Van Kampen Asset Management

 

 

 

 

 

 

by

/s/ Christina Jamieson

 

 

 

 

Name: Christina Jamieson

 

 

 

Title: Executive Director

 

 

 

 

 

Name of Lender: Morgan Stanley Prime Income Trust

 

 

 

 

 

 

by

/s/ Jinny K. Kim

 

 

 

 

Name: Jinny K. Kim

 

 

 

Title: Vice President

 

 

 

 

 

Name of Lender: Venture CDO 2002 Limited

 

 

 

 

 

By: its Investment Advisor, MJX Asset Management LLC

 

 

 

 

 

 

by

/s/ Michael Regan

 

 

 

 

Name: Michael Regan

 

 

 

Title: Director

 

 

 

 

 

Name of Lender: Venture II CDO 2002 Limited

 

 

 

 

 

By: its Investment Advisor, MJX Asset Management LLC

 

 

 

 

 

 

by

/s/ Michael Regan

 

 

 

 

Name: Michael Regan

 

 

 

Title: Director

 

12

--------------------------------------------------------------------------------


 

 

Name of Lender: Charter View Portfolio

 

 

 

 

 

By: INVESCO Senior Secured Management, Inc., as Investment Advisor

 

 

 

 

 

 

by

/s/ Thomas H.B. Ewald

 

 

 

 

Name: Thomas H.B. Ewald

 

 

 

Title: Authorized Signatory

 

 

 

 

 

Name of Lender: Diversified Credit Portfolio LTD.

 

 

 

 

 

By: INVESCO Senior Secured Management, Inc., as Investment Advisor

 

 

 

 

 

 

by

/s/ Thomas H.B. Ewald

 

 

 

 

Name: Thomas H.B. Ewald

 

 

 

Title: Authorized Signatory

 

 

 

 

 

Name of Lender: AIM Floating Rate Fund

 

 

 

 

 

By: INVESCO Senior Secured Management, Inc., as Sub-Advisor

 

 

 

 

 

 

by

/s/ Thomas H.B. Ewald

 

 

 

 

Name: Thomas H.B. Ewald

 

 

 

Title: Authorized Signatory

 

 

 

 

 

Name of Lender: INVESCO European CDO I S.A.

 

 

 

 

 

By: INVESCO Senior Secured Management, Inc., as Collateral Manager

 

 

 

 

 

 

by

/s/ Thomas H.B. Ewald

 

 

 

 

Name: Thomas H.B. Ewald

 

 

 

Title: Authorized Signatory

 

13

--------------------------------------------------------------------------------


 

 

Name of Lender: Sequils-Liberty, Ltd.

 

 

 

 

 

By: INVESCO Senior Secured Management, Inc., as Collateral Manager

 

 

 

 

 

 

by

/s/ Thomas H.B. Ewald

 

 

 

 

Name: Thomas H.B. Ewald

 

 

 

Title: Authorized Signatory

 

 

 

 

 

Name of Lender: Nautique Funding Ltd.

 

 

 

 

 

By: INVESCO Senior Secured Management, Inc., as Collateral Manager

 

 

 

 

 

 

by

/s/ Thomas H.B. Ewald

 

 

 

 

Name: Thomas H.B. Ewald

 

 

 

Title: Authorized Signatory

 

 

 

 

 

Name of Lender: Saratoga CLO I, Limited

 

 

 

 

 

By: INVESCO Senior Secured Management, Inc., as Asset Manager

 

 

 

 

 

 

by

/s/ Thomas H.B. Ewald

 

 

 

 

Name: Thomas H.B. Ewald

 

 

 

Title: Authorized Signatory

 

 

 

 

 

Name of Lender: Avalon Capital Ltd.

 

 

 

 

 

By: INVESCO Senior Secured Management, Inc., as Collateral Manager

 

 

 

 

 

 

by

/s/ Thomas H.B. Ewald

 

 

 

 

Name: Thomas H.B. Ewald

 

 

 

Title: Authorized Signatory

 

 

 

 

 

Name of Lender: Sagamore CLO Ltd.

 

 

 

 

 

By: INVESCO Senior Secured Management, Inc., as Collateral Manager

 

 

 

 

 

 

by

/s/ Thomas H.B. Ewald

 

 

 

 

Name: Thomas H.B. Ewald

 

 

 

Title: Authorized Signatory

 

14

--------------------------------------------------------------------------------


 

 

Name of Lender: LCM I Limited Partnership

 

 

 

 

 

By: Lyon Capital Management LLC, as Collateral Manager

 

 

 

 

 

 

by

/s/ Alexander B. Kenna

 

 

 

 

Name: Alexander B. Kenna

 

 

 

Title: Portfolio Manager

 

 

 

 

 

Name of Lender: LCM III, Ltd.

 

 

 

 

 

By: Lyon Capital Magement LLC, as Collateral Manager

 

 

 

 

 

 

by

/s/ Alexander B. Kenna

 

 

 

 

Name: Alexander B. Kenna

 

 

 

Title: Portfolio Manager

 

 

 

 

 

Name of Lender: Ino-Suez Capital Funding VI, Limited

 

 

 

 

 

By: Lyon Capital Management LLC, as Collateral Manager

 

 

 

 

 

 

by

/s/ Alexander B. Kenna

 

 

 

 

Name: Alexander B. Kenna

 

 

 

Title: Portfolio Manager

 

15

--------------------------------------------------------------------------------


 

 

Name of Lender: Putnam Floating Rate Income Fund

 

 

 

 

 

 

by

/s/ Beth Mazor

 

 

 

 

Name: Beth Mazor

 

 

 

Title: V.P.

 

 

 

 

 

Name of Lender: Putnam Variable Trust - Put High Yield Fund

 

 

 

 

 

 

by

/s/ Beth Mazor

 

 

 

 

Name: Beth Mazor

 

 

 

Title: V.P.

 

 

 

 

 

Name of Lender: Putnam Diversified Income Trust

 

 

 

 

 

 

by

/s/ Beth Mazor

 

 

 

 

Name: Beth Mazor

 

 

 

Title: V.P.

 

 

 

 

 

Name of Lender: Putnam Master Intermediate Income Trust

 

 

 

 

 

 

by

/s/ Beth Mazor

 

 

 

 

Name: Beth Mazor

 

 

 

Title: V.P.

 

 

 

 

 

Name of Lender: Putnam Premier Income Trust

 

 

 

 

 

 

by

/s/ Beth Mazor

 

 

 

 

Name: Beth Mazor

 

 

 

Title: V.P.

 

16

--------------------------------------------------------------------------------


 

 

Name of Lender: Putnam Variable Trust - Put Diversified Income Fund

 

 

 

 

 

 

by

/s/ Beth Mazor

 

 

 

 

Name: Beth Mazor

 

 

 

Title: V.P.

 

 

 

 

 

Name of Lender: Flagship Capital CLO II

 

 

 

 

 

By: Flagship Capital Management, Inc.

 

 

 

 

 

 

by

/s/ Colleen Cunniffe

 

 

 

 

Name: Colleen Cunniffe

 

 

 

Title: Director

 

 

 

 

 

Name of Lender: Waveland-INGOTS, LTD.

 

 

 

 

 

By: Pacific Investment Management Company, LLC, as its Investment Advisor

 

 

 

 

 

 

by

/s/ Mohan V. Phansalkar

 

 

 

 

Name: Mohan V. Phansalkar

 

 

 

Title: Managing Director

 

 

 

 

 

Name of Lender: Flagship Capital CLO 2001-1

 

 

 

 

 

By: Flagship Capital Management, Inc.

 

 

 

 

 

 

by

/s/ Colleen Cunniffe

 

 

 

 

Name: Colleen Cunniffe

 

 

 

Title: Director

 

 

 

 

 

Name of Lender: Harbour Town Funding LLC

 

 

 

 

 

 

by

/s/ Anna M. Tallent

 

 

 

 

Name: Anna M. Tallent

 

 

 

Title: Assistant Vice President

 

17

--------------------------------------------------------------------------------


 

 

Name of Lender: Sankaty Advisors LLC as Collateral Manager for Castle Hill II -
INGOTS, Ltd., as Term Lender

 

 

 

 

 

 

by

/s/ Diane J. Exter

 

 

 

 

Name: Diane J. Exter

 

 

 

Title: Managing Director Portfolio Manager

 

 

 

 

 

Name of Lender: Sankaty Advisors, Inc. as Collateral Manager for Brant Point CBO
1999-1 Ltd, as Term Lender

 

 

 

 

 

 

by

/s/ Diane J. Exter

 

 

 

 

Name: Diane J. Exter

 

 

 

Title: Managing Director Portfolio Manager

 

 

 

 

 

Name of Lender: Sankaty Advisors LLC as Collateral Manager for Race Point II
CLO, Limited, as Term Lender

 

 

 

 

 

 

by

/s/ Diane J. Exter

 

 

 

 

Name: Diane J. Exter

 

 

 

Title: Managing Director Portfolio Manager

 

 

 

 

 

Name of Lender: Sankaty Advisors LLC as Collateral Manager for Race Point CLO,
Limited, as Term Lender

 

 

 

 

 

 

by

/s/ Diane J. Exter

 

 

 

 

Name: Diane J. Exter

 

 

 

Title: Managing Director Portfolio Manager

 

18

--------------------------------------------------------------------------------


 

 

Name of Lender: Sankaty Advisors LLC as Collateral Manager for Castle Hill I-
INGOTS, Ltd., as Term Lender

 

 

 

 

 

 

by

/s/ Diane J. Exter

 

 

 

 

Name: Diane J. Exter

 

 

 

Title: Managing Director Portfolio Manager

 

 

 

 

 

Name of Lender: Sankaty Advisors LLC as Collateral Manager for Castle Hill III
CLO Limited, as Term Lender

 

 

 

 

 

 

by

/s/ Diane J. Exter

 

 

 

 

Name: Diane J. Exter

 

 

 

Title: Managing Director Portfolio Manager

 

 

 

 

 

Name of Lender: Citigroup Investments Corporate Loan Fund, Inc.

 

 

 

 

 

By: Citigroup Alternative Investments LLC

 

 

 

 

 

 

by

/s/ Maura Connor

 

 

 

 

Name: Maura Connor

 

 

 

Title: Vice President

 

 

 

 

 

Name of Lender: Columbus Loan Funding Ltd.

 

 

 

 

 

By: Citigroup Alternative Investments LLC

 

 

 

 

 

 

by

/s/ Maura Connor

 

 

 

 

Name: Maura Connor

 

 

 

Title: Vice President

 

 

 

 

 

Name of Lender: Gallatin Funding I Ltd.

 

 

 

 

 

By: Bear Stearns Asset Management Inc., as its Collateral Manager

 

 

 

 

 

 

by

/s/ Jonathan Bery

 

 

 

 

Name: Jonathan Bery

 

 

 

Title: Associate Director

 

19

--------------------------------------------------------------------------------


 

 

Name of Lender: Bear Stearns Loan Trust

 

 

 

 

 

By: Bear Stearns Asset Management Inc., as its attorney in fact

 

 

 

 

 

 

by

/s/ Jonathan Bery

 

 

 

 

Name: Jonathan Bery

 

 

 

Title: Associate Director

 

 

 

 

 

Name of Lender: Braymoor & Co.

 

 

 

 

 

By: Bear Stearns Asset Management Inc., as its attorney in fact

 

 

 

 

 

 

by

/s/ Jonathan Bery

 

 

 

 

Name: Jonathan Bery

 

 

 

Title: Associate Director

 

 

 

 

 

 

 

 

 

Name of Lender: UBS AG, Stamford Branch

 

 

 

 

 

 

by

/s/ Salloz Slides

 

 

 

 

Name: Salloz Slides

 

 

 

Title: Associate Director Banking Products Services, US

 

 

 

 

 

 

by

/s/ Joselin Fernades

 

 

 

 

Name: Joselin Fernades

 

 

 

Title: Associate Director Banking Products Services, US

 

 

 

 

 

Name of Lender: Ballantyne Funding LLC

 

 

 

 

 

 

by

/s/ Anna M. Tallent

 

 

 

 

Name: Anna M. Tallent

 

 

 

Title: Assistant Vice President

 

20

--------------------------------------------------------------------------------


 

 

Name of Lender: Jupiter Loan Funding LLC

 

 

 

 

 

 

by

/s/ Anna M. Tallent

 

 

 

 

Name: Anna M. Tallent

 

 

 

Title: Assistant Vice President

 

 

 

 

 

Name of Lender: Muirfield Trading LLC

 

 

 

 

 

 

by

/s/ Anna M. Tallent

 

 

 

 

Name: Anna M. Tallent

 

 

 

Title: Assistant Vice President

 

 

 

 

 

Name of Lender: Toronto Dominion (New York) LLC

 

 

 

 

 

 

by

/s/ Masood Fikfee

 

 

 

 

Name: Masood Fikfee

 

 

 

Title: Authorized Signatory

 

 

 

 

 

Name of Lender: CIT Lending Services Corporation

 

 

 

 

 

 

by

/s/ Barbara Habbab

 

 

 

 

Name: Barbara Habbab

 

 

 

Title: VP

 

 

 

 

 

Name of Lender: Rosemount CLO, Ltd.

 

 

 

 

 

By: Deerfield Capital Management LLC, as its Collateral Manager

 

 

 

 

 

 

by

/s/ Peter Sakon

 

 

 

 

Name: Peter Sakon

 

 

 

Title: Vice President

 

21

--------------------------------------------------------------------------------


 

 

Name of Lender: Bryn Mawr CLO, Ltd.

 

 

 

 

 

By: Deerfield Capital Management LLC, as its Collateral Manager

 

 

 

 

 

 

by

/s/ Peter Sakon

 

 

 

 

Name: Peter Sakon

 

 

 

Title: Vice President

 

 

 

 

 

Name of Lender: Forest Creek CLO, Ltd.

 

 

 

 

 

By: Deerfield Capital Management LLC, as its Collateral Manager

 

 

 

 

 

 

by

/s/ Peter Sakon

 

 

 

 

Name: Peter Sakon

 

 

 

Title: Vice President

 

 

 

 

 

Name of Lender: Long Grove CLO, Limited

 

 

 

 

 

By: Deerfield Capital Management LLC, as its Collateral Manager

 

 

 

 

 

 

by

/s/ Peter Sakon

 

 

 

 

Name: Peter Sakon

 

 

 

Title: Vice President

 

 

 

 

 

Name of Lender: Market Square CLO, Ltd.

 

 

 

 

 

By: Deerfield Capital Management LLC, as its Collateral Manager

 

 

 

 

 

 

by

/s/ Peter Sakon

 

 

 

 

Name: Peter Sakon

 

 

 

Title: Vice President

 

22

--------------------------------------------------------------------------------


 

 

Name of Lender: ECL Loan Funding LLC for itself or as agent for ECL 2 Loan
Funding LLC

 

 

 

 

 

 

by

/s/ Mikus Kins

 

 

 

 

Name: Mikus Kins

 

 

 

Title: Attorney in fact

 

 

 

 

 

 

by

/s/ Matthew Massier

 

 

 

 

Name: Matthew Massier

 

 

 

Title: As Attorney in fact

 

 

 

 

 

Name of Lender: Dryden IV - Leveraged Loan CDO 2003

 

 

 

 

 

By: Prudential Investment Management, Inc., as Collateral Manager

 

 

 

 

 

 

by

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Massachusetts Mutual Life Insurance Company

 

 

 

 

 

By: Babson Capital Management LLC, as Investment Advisor

 

 

 

 

 

 

by

/s/ Adrienne Musgnug

 

 

 

 

Name: Adrienne Musgnug

 

 

 

Title: Managing Director

 

 

 

 

 

Maplewood (Cayman) Limited

 

 

 

 

 

By: Babson Capital Management LLC, as Investment Advisor

 

 

 

 

 

 

by

/s/ Adrienne Musgnug

 

 

 

 

Name: Adrienne Musgnug

 

 

 

Title: Managing Director

 

 

 

 

 

Suffield CLO, Limited

 

Babson CLO Ltd. 2004-I

 

Babson CLO Ltd. 2005-III

 

 

 

 

 

By: Babson Capital Management LLC, as Collateral Manager

 

 

 

 

 

 

by

/s/ Adrienne Musgnug

 

 

 

 

Name: Adrienne Musgnug

 

 

 

Title: Managing Director

 

23

--------------------------------------------------------------------------------


 

 

Bill & Melinda Gates Foundation

 

 

 

 

 

By: Babson Capital Management LLC, as Investment Advisor

 

 

 

 

 

 

by

/s/ Adrienne Musgnug

 

 

 

 

Name: Adrienne Musgnug

 

 

 

Title: Managing Director

 

24

--------------------------------------------------------------------------------

 

 